Citation Nr: 0736752
Decision Date: 11/23/07	Archive Date: 01/03/08

DOCKET NO.  04-36 602	)	DATE NOV 23 2007
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUE

Whether new and material evidence has been submitted to reopen a claim of service connection for residuals of a back injury.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' Affairs


ATTORNEY FOR THE BOARD

T. Mainelli, Counsel

INTRODUCTION

The veteran served on active duty from January 1967 to October 1970.

This case comes before the Board of Veterans? Appeals (Board) on appeal from an April 2003 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon.  In that decision, the RO denied the veterans application to reopen a claim of service connection for residuals of a back injury.


FINDINGS OF FACT

1.  An unappealed December 1991 RO rating decision denied service connection for residuals of a back injury on the basis that the veterans diagnosed degenerative disc disease of the lumbar spine did not have its onset either in service or within one year of service.

2.  Evidence received since the December 1991 RO rating decision is not new and material as it does not include medical evidence that the veteran's back disability is related to service or that arthritis had its onset within one year of service.


CONCLUSIONS OF LAW

1.  An unappealed December 1991 RO rating decision that denied service connection for residuals of a back injury is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 3.156 (in effect prior to Aug. 31, 2001); 38 C.F.R. §§ 20.200, 20.1103 (2007).

2.  The additional evidence submitted since the December 1991 RO rating decision is not new and material, and the claim of entitlement to service connection for residuals of a back injury has not been reopened.  38 U.S.C.A. §§ 1110, 1112, 1113, 5108 (West 2002); 38 C.F.R. §§ 3.303, 3.156, 3.307, 3.309 (2007).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran seeks to establish service connection for residuals of a back injury.  The current claim on appeal stems from an application for service connection received in April 2001.  At the outset, the Board has an obligation to assess its jurisdiction to review the merits of the case regardless of findings by the RO.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).  

Service connection is established for disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty, during periods of active wartime service.  38 U.S.C.A. § 1110.  Arthritis which manifests itself to a degree of 10 percent or more within one year from separation from active service may be service connected even though there is no evidence of such disease during the period of service.  38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307(a), 3.309(a).

In general, service connection requires (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).

A December 1991 RO rating decision denied service connection for residuals of a back injury on the basis that the veterans diagnosed degenerative disc disease of the lumbar spine did not have its onset either in service or within one year of service.  A December 18, 1991 RO letter notified the veteran of this decision and his appellate rights, but he did not initiate an appeal within one year from notice of the decision.  Therefore, the August 1971 rating decision is final and not subject to revision upon the same factual basis.  38 U.S.C.A. §§5108, 7105; 38 C.F.R. §§ 20.200, 20.1103.

Under VA law and regulations, if new and material evidence is presented or secured, the Secretary shall reopen and review the former disposition of that claim. See 38 U.S.C.A. § 5108.  

For claims filed prior to August 29, 2001, as in this case, new and material evidence is defined as evidence not previously submitted to agency decisionmakers which bears directly and substantially upon the specific matter under consideration; which is neither cumulative nor redundant; and which, by itself or in connection with evidence previously assembled, is so significant that it must be considered in order to fairly decide the merits of the claim.  38 C.F.R. § 3.156(a) (2001).

VA is required to review for newness and materiality only the evidence submitted by a claimant since the last final disallowance of a claim on any basis to determine whether a claim should be reopened and readjudicated on the merits.  Evans v. Brown, 9 Vet. App. 273, 283 (1996).  The newly presented evidence need not be probative of all the elements required to award the claim, but it must be probative as to each element that was a specified basis for the last disallowance.  Id at 284.

In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), the United States Court of Appeals for the Federal Circuit noted that new evidence could be sufficient to reopen a claim if it could contribute to a more complete picture of the circumstances surrounding the origin of a claimants injury or disability, even where it would not be enough to convince the Board to grant a claim.  

For the purpose of establishing whether new and material evidence has been received, the credibility of the evidence, but not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  The benefit of the doubt rule does not apply to a new and material evidence analysis.  Annoni v. Brown, 5 Vet. App. 463, 467 (1993).

Evidence before the RO in December 1991 included the veterans allegation of incurring a back injury in August 1968 while serving aboard the U.S.S. Constellation.  He reported being blown backwards from the exhaust of a jet engine and having thought that he had broken his back.  He received heat treatment at the sick bay and was placed on light duty.  Thereafter, he experienced remissions and exacerbations of back pain.  

The veterans service medical records documented dispensary treatment for upper back pain in September 1968 after pulling a muscle while lifting bombs.  He was provided heat treatment and light duty.  Two days later, he reported upper back pain that radiated from the left scapula area to the left pectoralis area.  He was given an impression of muscle strain, and prescribed (Rx) local heat and exercises.  There was no further report of back pain.  

The veterans spine and lower extremities were evaluated as normal on his September 1970 separation examination.

VA examination in September 1991 included an x-ray examination of the lumbar spine that showed spondylolisthesis of L4 and L5 associated with bilateral spondylolysis, and degenerative disc disease at L5-S1.  It was noted that defects present at the superior articulating facets of L5 could represent residuals of prior trauma.  He was diagnosed with degenerative disc disease with secondary low back pain.

Evidence of record since the December 1991 rating decision includes previously unconsidered medical records consisting of VA clinical records, medical and legal documents pertaining to an application for disability benefits with the Social Security Administration (SSA), and VA examination reports dated March 2003, July 2006 and February 2007.  These documents show continued treatment for low back pain variously diagnosed as degenerative disc disease and lumbago status post foraminotomy.  None of this evidence, however, indicates that the veteran's current back condition is related to service or that arthritis had its onset within one year from service more than 30 years ago.  

Additional evidence includes the veterans reiterations of incurring a back injury while loading bombs.  He submitted an entry from his personal journal, dated September 1968, wherein he wrote about pulling a back muscle which left him sore and unable to lift any weight.  He had been provided heat treatment and a light duty chit.  His medical records include his June 1998 report to a VA clinician that he had experienced right ankle weakness since an in-service back injury.  His statements of injury and continuity of symptomatology are largely redundant of evidence previously considered by the RO in December 1991.  His statement of persistent right ankle weakness since service offers no basis for reopening his claim as statements provided by the veteran are not material within the meaning of 38 C.F.R. § 3.156.  In Moray v. Brown, 5 Vet. App. 211 (1993), the Court noted that lay persons are not competent to offer medical opinions or diagnoses and that such evidence does not provide a basis on which to reopen a claim of service connection.

It is import for the veteran to understand that there is no issue regarding the question of whether the veteran injured his back in service or whether he currently has a back disorder.  This is not in dispute.  The critical issue is whether there is a connection between the two based on the many years between the injury and the first manifestations of a back disorder.  In 1991, it was found that there was no connection.  The veteran has supplied the Board with no new and material evidence that would provide a basis to connect the injury in service with the current back disorder.  The veteran has simply reiterated the same contentions as he did before the RO in 1991. 

As a whole, the evidence received since the December 1991 rating decision, when viewed either alone or in light of all of the evidence of record, is not new and material.  Therefore, the December 1991 rating decision remains final and the appeal is denied.

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must ask the claimant to provide any evidence in her or his possession that pertains to the claim in accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the U.S. Court of Appeals for Veterans Claims clarified VAs duty to notify in the context of claims to reopen.  With respect to such claims, VA must both notify a claimant of the evidence and information that is necessary to reopen the claim and notify the claimant of the evidence and information that is necessary to establish entitlement to the underlying claim for the benefit that is being sought.  To satisfy this requirement, the Secretary is required to look at the bases for the denial in the prior decision and to provide the claimant with a notice letter that describes what evidence would be necessary to substantiate those elements required to establish service connection that were found insufficient in the previous denial.  

A predecisional RO letter in July 2001 substantially complied with the VCAA notice requirements.  This letter informed the veteran of what evidence was required to substantiate the claim and of his and VAs respective duties for obtaining evidence.  In addition to identifying and obtaining his private and VA medical records, the RO also suggested alternative forms of evidence that he could submit directly to support his claim, such as a doctor medical nexus statement and statements from individuals having knowledge of his condition.  The RO also informed him that [s]ervice connection was [previously] denied for a back injury due to lack of medical evidence of this disability.  While not a model of clarity, this letter does impart upon the veteran his need to submit evidence of current back injury residuals, that his statement alone generally cannot be considered new and material evidence, and that it may also be helpful if your doctor would provide a statement describing how your claimed disability is related to your military service.

In Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007), the United States Court of Appeals for the Federal Circuit held that any error by VA in providing the notice required by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)(1) is presumed prejudicial, and that once an error is identified as to any of the four notice elements the burden shifts to VA to demonstrate that the error was not prejudicial to the appellant.  The Federal Circuit stated that requiring an appellant to demonstrate prejudice as a result of any notice error is inconsistent with the purposes of both the VCAA and VAs uniquely pro-claimant benefits system.  

Instead, the Federal Circuit held in Sanders that all VCAA notice errors are presumed prejudicial and require reversal unless VA can show that the error did not affect the essential fairness of the adjudication.  To do this, VA must show that the purpose of the notice was not frustrated, such as by demonstrating:  (1) that any defect was cured by actual knowledge on the part of the claimant; (2) that a reasonable person could be expected to understand from the notice what was needed; or (3) that a benefit could not have been awarded as a matter of law.  Although not specifically discussed by the court, some other possible circumstances that could demonstrate that VA error did not prejudice the claimant include where the claimant has stated that he or she has no further evidence to submit, or where the record reflects that VA has obtained all relevant evidence.

In this case, the Board finds that the notice deficiencies have not affected the essential fairness of the adjudication.  The Board is of the opinion that a reasonable person could be expected to understand from the notice provided that he should submit all evidence in his possession, and that he should submit medical evidence of a nexus between his current back disability and injury in service.  The Board notes that the veteran was not informed that a disability rating and effective date would be assigned if his claim was granted.  However, since the veteran's claim pertains to whether new and material evidence has been submitted, no disability evaluation would be assigned. Additionally, since his claim is being denied, no effective date will be assigned.  Therefore, there can be no possibility of any prejudice to the veteran.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

VA has a duty to assist the appellant in the development of the claim.  This duty includes assisting the veteran in the procurement of service medical records and pertinent treatment records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  All such records identified by the veteran were obtained by the RO, to include medical and legal documents pertaining to his SSA disability claim.

The VCAA appears to have left intact the requirement that an appellant present new and material evidence to reopen a final decision under 38 U.S.C.A. § 5108 before the Board may determine whether the duty to assist is fulfilled and proceed to evaluate the merits of the claim.  See 38 U.S.C.A. § 5103A(f); see also Paralyzed Veterans of America, 345 F.3d 1334 (Fed. Cir. 2003).  VA has no duty to obtain medical opinion absent a reopening of the claim.  38 C.F.R. § 3.159(c)(4)(iii).  Accordingly, the Board finds that no further action is necessary to meet the requirements of the VCAA.

ORDER

As no new and material evidence has been received, the claim for service connection for residuals of a back injury is not reopened.  The appeal is denied.


____________________________________________
JOHN CROWLEY
Veterans Law Judge, Board of Veterans Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is the final decision for all issues addressed in the "Order" section of the decision.  The Board may also choose to remand an issue or issues to the local VA office for additional development.   If the Board did this in your case, then a "Remand" section follows the "Order."  However, you cannot appeal an issue remanded to the local VA office because a remand is not a final decision. The advice below on how to appeal a claim applies only to issues that were allowed, denied, or dismissed in the Order.

If you are satisfied with the outcome of your appeal, you do not need to do anything.  We will return your file to your local VA office to implement the BVA's decision.  However, if you are not satisfied with the Board's decision on any or all of the issues allowed, denied, or dismissed, you have the following options, which are listed in no particular order of importance: 

·	Appeal to the United States Court of Appeals for Veterans Claims (Court)
·	File with the Board a motion for reconsideration of this decision
·	File with the Board a motion to vacate this decision 
·	File with the Board a motion for revision of this decision based on clear and unmistakable error. 

Although it would not affect this BVA decision, you may choose to also: 

·	Reopen your claim at the local VA office by submitting new and material evidence. 

There is no time limit for filing a motion for reconsideration, a motion to vacate, or a motion for revision based on clear and unmistakable error with the Board, or a claim to reopen at the local VA office.  None of these things is mutually exclusive - you can do all five things at the same time if you wish.  However, if you file a Notice of Appeal with the Court and a motion with the Board at the same time, this may delay your case because of jurisdictional conflicts. If you file a Notice of Appeal with the Court before you file a motion with the BVA, the BVA will not be able to consider your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from the date this decision was mailed to you (as shown on the first page of this decision) to file a Notice of Appeal with the Court.  If you also want to file a motion for reconsideration or a motion to vacate, you will still have time to appeal to the Court.  As long as you file your motion(s) with the Board within 120 days of the date this decision was mailed to you, you will then have another 120 days from the date the BVA decides the motion for reconsideration or the motion to vacate to appeal to the Court.  You should know that even if you have a representative, as discussed below, it is your responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950
You can get information about the Notice of Appeal, the procedure for filing a Notice of Appeal, the filing fee (or a motion to waive the filing fee if payment would cause financial hardship), and other matters covered by the Court's rules directly from the Court. You can also get this information from the Court's web site on the Internet at www.vetapp.uscourts.gov, and you can download forms directly from that website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must file your Notice of Appeal with the Court, not with the Board, or any other VA office. 

How do I file a motion for reconsideration? You can file a motion asking the BVA to reconsider any part of this decision by writing a letter to the BVA stating why you believe that the BVA committed an obvious error of fact or law in this decision, or stating that new and material military service records have been discovered that apply to your appeal. If the BVA has decided more than one issue, be sure to tell us which issue(s) you want reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420


 
VA FORM
OCT 2007 	 4597	Page 1	CONTINUED	 

Remember, the Board places no time limit on filing a motion for reconsideration, and you can do this at any time. However, if you also plan to appeal this decision to the Court, you must file your motion within 120 days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to vacate any part of this decision by writing a letter to the BVA stating why you believe you were denied due process of law during your appeal. For example, you were denied your right to representation through action or inaction by VA personnel, you were not provided a Statement of the Case or Supplemental Statement of the Case, or you did not get a personal hearing that you requested. You can also file a motion to vacate any part of this decision on the basis that the Board allowed benefits based on false or fraudulent evidence.  Send this motion to the address above for the Director, Management and Administration, at the Board.  Remember, the Board places no time limit on filing a motion to vacate, and you can do this at any time. However, if you also plan to appeal this decision to the Court, you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear and unmistakable error? You can file a motion asking that the Board revise this decision if you believe that the decision is based on "clear and unmistakable error" (CUE).  Send this motion to the address above for the Director, Management and Administration, at the Board. You should be careful when preparing such a motion because it must meet specific requirements, and the Board will not review a final decision on this basis more than once. You should carefully review the Board's Rules of Practice on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified representative before filing such a motion. See discussion on representation below. Remember, the Board places no time limit on filing a CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your claim by simply sending them a statement indicating that you want to reopen your claim.  However, to be successful in reopening your claim, you must submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent yourself in any claim before VA, including the BVA, but you can also appoint someone to represent you.  An accredited representative of a recognized service organization may represent you free of charge.  VA approves these organizations to help veterans, service members, and dependents prepare their claims and present them to VA. An accredited representative works for the service organization and knows how to prepare and present claims. You can find a listing of these organizations on the Internet at: www.va.gov/vso.  You can also choose to be represented by a private attorney or by an "agent." (An agent is a person who is not a lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before VA, then you can get information on how to do so by writing directly to the Court.  Upon request, the Court will provide you with a state-by-state listing of persons admitted to practice before the Court who have indicated their availability to represent appellants.  This information, as well as information about free representation through the Veterans Consortium Pro Bono Program (toll free telephone at: (888) 838-7727), is also provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  An attorney or agent may charge a fee to represent you after a notice of disagreement has been filed with respect to your case, provided that the notice of disagreement was filed on or after June 20, 2007.  See Veterans Benefits, Health Care, and Information Technology Act of 2006, Pub. L. No. 109-461, 120 Stat. 3403 (2006).  If the notice of disagreement was filed before June 20, 2007, an attorney or accredited agent may charge fees for services, but only after the Board first issues a final decision in the case, and only if the agent or attorney is hired within one year of the Boards decision.  

The notice of disagreement limitation does not apply to fees charged, allowed, or paid for services provided with respect to proceedings before a court.  VA cannot pay the fees of your attorney or agent, with the exception of payment of fees out of past-due benefits awarded to you on the basis of your claim when provided for in a fee agreement. 

VA is in the process of amending its regulations governing representation of claimants for veterans benefits in order to implement the provisions of the new law.  More information concerning the regulation changes and related matters can be obtained at http://www1.va.gov/OGC (click on Accreditation and Recognition of Service Organizations).

Fee for VA home and small business loan cases:  An attorney or agent may charge you a reasonable fee for services involving a VA home loan or small business loan.  For more information, read section 5904, title 38, United States Code. 

Filing of Fee Agreements:  In all cases, a copy of any fee agreement between you and an attorney or accredited agent must be sent to the Secretary at the following address:  
Office of the Chief Counsel for Policy (01C3)
Board of Veterans' Appeals
810 Vermont Avenue, NW,
Washington, DC 20420
Facsimile:  (202) 565-5643

(When final regulations are published to implement the requirements of the new law, fee agreements must be filed with the VA Office of the General Counsel and not the Board.)

 
VA FORM
OCT 2007 	 4597	Page 2	SUPERSEDES VA FORM 4597, MAR 2005, WHICH WILL NOT BE USED	 

